Exhibit 10.23
 
PRMISSORY NOTE


No. JK – J1
$ 15,000.00

 
10% APR 6 MONTH NOTE
 
THIS NOTE is a duly authorized note issued by National Automation Services,
Inc., a corporation organized and existing under the laws of the State of Nevada
(the “Company”), designated as its 10% APR Convertible Notes (the “Notes”) due
in 6 Months (Term) from the Original Issuance Date (the “Maturity Date”), issued
on December 9, 2014 (the “Original Issuance Date”) in an aggregate principal
amount of Fifteen Thousand Dollars (US $15,000.00).
 
FOR THE PURPOSE, of assisting the Company with an intended retaining of
Consulting firm DC Consulting the (Consultant), the Company promises to pay to
Jeff Krueger at the
address  listed  below  (the  “Holder”)  the  principal  sum  of  Fifteen  Thousand  Dollars  (US
$15,000.00), on or prior to the Maturity Date and to pay interest to the Holder
on the principal sum at a flat rate of 10% APR of the principal amount of the
Note.  Interest shall accrue immediately commencing on the Original Issuance
Date.  Interest is to be paid to the Holder on either the Maturity Date or upon
termination or completion of the Note.  It is agreed that this funds are to be
used solely for the purpose of retaining the Consultant.    This Note has an
automatic renewable feature should the Company deem it necessary for continued
operations for a maximum of six (12) additional months.  However, the Holder
must be provided notification on each renewal within 10 business days or the
renewal can be rejected by the Holder.
 
If at any time after the Original Issuance Date an Event of Default has
occurred, the Holder shall be entitled to remedies under Section 2 hereof. This
is not a Public Offering and is being offered to accredited investors only.
 
This Note is subject to the following additional provisions:
 
Section 1.       Events of Default and Remedies.
 
(a)        any default in the payment of the principal of or interest on this
Note as and when the same shall become due and payable either at the Maturity
Date, by acceleration, or otherwise;
 
(b)        the Company shall fail to observe or perform any other covenant,
agreement or warranty contained in, or otherwise commit any breach of, this
Note, and such failure or breach shall not have been remedied within fifteen
(15) Business Days of its receipt of notice of such failure or breach;
 
 
 

--------------------------------------------------------------------------------

 
 
(c)       the  Company  shall  commence  a  voluntary  case  under  the  United  States
Bankruptcy Code as now or hereafter in effect or any successor thereto (the
“Bankruptcy Code”); or an involuntary case is commenced against the Company
under the Bankruptcy Code and the petition is not controverted within thirty
(30) days, or is not dismissed within sixty (60) days, after commencement of the
case; or a “custodian” (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or any substantial part of the property of the Company or
the Company commences any other proceeding under any reorganization,
arrangement, adjustment of debt, relief of debtors, dissolution, insolvency or
liquidation or similar law of any jurisdiction whether now or hereafter in
effect relating to the Company or there is commenced against the Company any
such proceeding which remains un-dismissed for a period of sixty (60) days; or
the Company is adjudicated insolvent or bankrupt; or any order of relief or
other order approving any such case or proceeding is entered; or the Company
suffers any appointment of any custodian or the like for it or any substantial
part of its property which continues un-discharged or un- stayed for a period of
thirty (30) days; or the Company makes a general assignment for the benefit of
creditors; or the Company shall fail to pay, or shall state that it is unable to
pay, or shall be unable to pay, its debts generally as they become due; or the
Company shall call a meeting of its creditors with a view to arranging a
composition or adjustment of its debts; or the Company shall by any act or
failure to act indicate its consent to, approval of or acquiescence in any of
the foregoing; or any corporate or other action is taken by the Company for the
purpose of effecting any of the foregoing;
 
II.        Remedies        If any Event of Default occurs and continues, then
the Holder may, by notice to the Company, accelerate all of the payments due
under this Note by declaring all amounts so due under this Note, whereupon the
same shall become immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are waived by the Company,
notwithstanding anything contained herein to the contrary, and the Holder may
immediately and without expiration of any grace period enforce any and all of
its rights and remedies hereunder and all other remedies available to it under
applicable law.
 
(a)       The Holder may thereupon proceed to protect and enforce its rights
either by suit in equity and/or by action at law or by other appropriate
proceedings whether for the specific performance (to the extent permitted by
law) of any covenant or agreement contained in this Note or in aid of the
exercise of any power granted in this Note, and proceed to enforce the payment
of this Note.
 
(b)       Except as expressly provided for herein, the Company specifically (i)
waives all rights it may have (A) to notice of nonpayment, notice of default,
demand, presentment, protest and notice of protest with respect to any of the
obligations hereunder or the shares of Common Stock and (B) notice of acceptance
hereof or of any other action taken in reliance hereon, notice and opportunity
to be heard before the exercise by the Holder of the remedies of self-help,
set-off, or other summary procedures and all other demands and notices of any
type or description except for cure periods; and (ii) releases the Holder, its
officers, directors, agents, employees and attorneys from all claims for loss or
damage caused by any act or failure to act on the part of the Holder, its
officers, attorneys, agents, directors and employees except for gross negligence
or willful misconduct.
 
Section 2.        Payment Obligation;   Except as expressly provided herein, no
provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the principal of, and interest on,
this Note at the time, place, and rate, and in the coin or currency, herein
prescribed.  This Note is a direct obligation of the Company.  This Note ranks
pari passu with all other Notes now or hereafter issued under the terms set
forth herein. Notwithstanding the foregoing, the Company reserves the right to
enter into a variety of funding agreements at any time during the period of this
Note with terms and conditions dictated by market conditions and the capital
needs of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
Section 3.       Loss, Theft, Mutilation or Destruction.  If this Note shall be
mutilated, lost, stolen or destroyed, the Company shall execute and deliver, in
exchange and substitution for and upon cancellation of a mutilated Note, or in
lieu of or in substitution for a lost, stolen or destroyed Note, a new Note for
the principal amount of this Note so mutilated, lost, stolen or destroyed but
only upon receipt of an affidavit of such loss, theft or destruction of such
Note, and, if requested by the Company, an agreement to indemnify the Company in
form reasonably acceptable to the Company.
 
Section 4.       Payment Dates.   Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next following Business Day.
 
Section 5.        Notices.   All notices, requests and other communications
hereunder must be in writing and will be deemed to have been duly given only if
delivered personally against written receipt, by facsimile transmission against
facsimile confirmation, electronic mail, or mailed by recognized overnight
courier prepaid, to any officer of the Company at the following addresses:
 

 
If to the Company: 
National Automation Services, Inc.
P.O. Box 400775
Las Vegas, NV  89140
Bobchance53@yahoo.com
Attn:  Robert W. Chance, President & CEO

 
 

  If to the Holder:
Jeff James Krueger,
PO BOX 861 West Bend WI  53095
jeff@kruegercustomhomes.com

 
 
All such notices, requests and other communications will (a) if delivered
personally to the address as provided in this Section 8, be deemed given upon
delivery, (b) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 8, be deemed given upon facsimile confirmation, (c)
if delivered by overnight courier to the address as provided in this Section 8,
be deemed given on the earlier of the first Business Day following the date sent
by such overnight courier or upon receipt and (d) if by electronic mail, when
directed to an electronic mail address provided for in this Section 8, be deemed
given upon delivery (in each case regardless of whether such notice, request or
other communication is received by any other Person to whom a copy of such
notice is to be delivered pursuant to this Section 8). Any party from time to
time may change its address, facsimile number, email address or other
information for the purpose of notices to that party by giving notice specifying
such change to the other party hereto.
 
Section 6.        Waiver.  Any waiver by the Company or the Holder of a breach
of any provision of this Note shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Note.  The failure of the Company or the Holder to insist upon
strict adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note.  Any waiver must
be in writing.
 
 
 

--------------------------------------------------------------------------------

 


Section
7.       Invalidity.    If  any  provision  of  this  Note  is  held  to  be  invalid,  illegal  or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is held to be inapplicable to any person or circumstance, it shall
nevertheless remain applicable to all other persons and circumstances.
 
Section 8.       Rules of Construction. By its acceptance of this Note, Holder
acknowledges and agrees that he has been represented by counsel during the
negotiation and execution of this Note, and therefore he waives the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
party drafting such agreement or document.
 
Section 9.       Governing Law.  This Note shall be construed and enforced in
accordance with and governed by the internal laws of the State of Nevada,
without regard to its principles of conflicts of laws.
 
Section 10.      Consent to Jurisdiction; Service of Process.   The Company and
Holder, by his acceptance of this Note, each irrevocably consents and agrees
that any proceeding commenced by it arising out of or relating to this Note
shall be brought only in the applicable court in the State of Nevada in any
other manner provided by applicable law.
 
Section 11.      Waiver of Jury Trial. The Company and Holder, by his acceptance
of this Note, each irrevocably waives any and all right to trial by jury in any
proceeding arising out of or related to this Note.
 
Section 12.     Transfer; Assignment. This Note is not transferable, negotiable
or assignable by Holder except pursuant to the laws of descent and distribution.
 
Section 13.      Headings.  Headings are for convenience of reference only and
shall not limit or otherwise affect or be used in the construction of any of the
terms or provisions hereof.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized as of the date first above indicated.
 
NATIONAL AUTOMATION SERVICES, INC.
             
By:
      /s/ Robert Chance  
Name: Robert W. Chance
Title: President & CEO
 

 

 
Note Holder 1:
       
By:
      /s/ Jeffery Krueger  
Jeffery James Krueger
 

 
 
 

--------------------------------------------------------------------------------